Case 1:17-cv-00361-WMS-LGF Document 47-2 Filed 12/05/18 Page1of1

gg ATTORNEYS AT LAW
Mec uincHEy STAFFORD V2 West J4th Straor, Suite 1595 | Afabame New York
Brian S. McGrath New York, RY 16820 | Caloris Obie
O: (646) 362-4051 T 1646] 362-4000 Florida Tennessee
F; (646) 304-8353 F (646! 607-4484 Louisiana Texas
. bmegrath@meglinchey.com Mississippi Washington, DC

meglinchey.com

August 8, 2018

VIA FEDERAL EXPRESS

Seth J. Andrews, Esq.

Law Offices Of Kenneth Hiller
6000 N. Bailey Avenue — Suite 1A
Amherst, New York 14226

RE: Mark K. Macris v, Specialized Loan Servicing, LLC, et al.
Case No. 17-cv-00361-WMS

Dear Seth:

Enclosed please find Defendant SLS’s Amended Objections to Plaintiffs Notice of
Taking Depositions of Defendant’s Designated Corporate Representative Pursuant to
Fed.R.Civ.P, 30(b)(6), dated August 8, 2018, along with documents Bates range SLS 051-370.
Please note that these documents are in addition to documents already produced (Bates range
SLS 001-050), and that Defendant reserves the right to produce other responsive documents up
and until the scheduled deposition on August 14, 2018.

Please Ict me know if you have any questions.

Sincerely,

McGlinchey Stafford

Brian S, —

Enclosures

20493071

MeGlinchay Stallard PLUG in AL, FL, LA, MS, N¥, GH. TN, TX, and BC. MeGbnechay Stafferd LLP in CA
